Title: From Thomas Jefferson to Martha Jefferson Randolph, 14 August 1791
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



My dear daughter
Philadelphia Aug. 14. 1791.

Maria’s letter of July 16. informs me you were all well then. However great my confidence is in the healthy air of Monticello, I am always happy to have my hopes confirmed by letter. The day of my departure is not yet fixed. I hope it will be earlier or later in the first week of September. I know not as yet how I am to get along, as one of my horses is in such a condition as to leave little  hope of his life, and no possibility of his being in a condition to travel. I hope, before you recieve this, the articles sent by Capt Stratton will be come to hand.—The moment affording nothing new but what the gazettes will communicate, I have only to add my affections to Mr. Randolph & Maria, not forgetting the little one, and to yourself my dear Martha the warm love of Your’s affectionately,

Th: Jefferson

